MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Jan 24 2018, 6:40 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mary P. Lake                                             Curtis T. Hill, Jr.
La Porte, Indiana                                        Attorney General of Indiana
                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Mark Novak,                                              January 24, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         46A05-1707-CR-1581
        v.                                               Appeal from the La Porte Circuit
                                                         Court
State of Indiana,                                        The Honorable Thomas J.
Appellee-Plaintiff                                       Alevizos, Judge
                                                         Trial Court Cause Nos.
                                                         46C01-1209-FA-453
                                                         46C01-1211-FA-540



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 46A05-1707-CR-1581 | January 24, 2018           Page 1 of 9
[1]   Mark Novak appeals the trial court’s order revoking his probation. He asserts

      that the order violated his due process rights and that the trial court erred by

      executing the entirety of his suspended sentences with the Indiana Department

      of Correction (DOC). Finding no due process violation and no error, we

      affirm.


                                                     Facts
[2]   On September 4, 2012, the State charged Novak with Class A felony possession

      of a narcotic drug. Pursuant to a written plea agreement, on January 10, 2013,

      Novak pleaded guilty to Class B felony possession of a narcotic drug.

      Following a February 21, 2013, sentencing hearing, the trial court sentenced

      him to six years, with three years executed in the DOC, one year in work

      release, one year on electronic monitoring, and one year suspended to

      probation.


[3]   On November 2, 2012, in an unrelated cause, Novak was charged with Class A

      and B felony dealing in a Schedule I controlled substance. On April 26, 2013,

      pursuant to another written plea agreement, the State dismissed the Class A

      felony charge and Novak pleaded guilty to Class B felony dealing in a Schedule

      I controlled substance. On the same day, the trial court sentenced him to six

      years, with two years suspended to probation and the executed portion to be

      served consecutively to his first sentence. Under the terms of Novak’s

      probation for both causes, he was not permitted to travel outside Indiana




      Court of Appeals of Indiana | Memorandum Decision 46A05-1707-CR-1581 | January 24, 2018   Page 2 of 9
      without an order from the trial court; he was not permitted to use, purchase, or

      possess illegal drugs; and he was required to submit to alcohol and drug tests.


[4]   On April 4, 2014, Novak filed a motion to modify his sentence under the

      second cause and, on August 1, 2014, the trial court granted the motion and

      modified the remainder of the executed portion of his sentence to work release,

      beginning December 7, 2014. On April 13, 2015, LaPorte County Community

      Corrections filed a petition to revoke Novak’s placement, alleging that on three

      occasions in March 2015, he failed to report to work or return to the work

      release center. On July 14, 2015, after admitting to the violations at a hearing,

      Novak was sentenced to six months in the LaPorte County Jail. After serving

      that time, he returned to work release.


[5]   On November 10, 2015, Novak was asked to submit to a drug test, and he

      admitted that it would likely come back positive for heroin and prescription

      drugs. Novak tested positive for heroin. On December 2 and 9, 2015, the

      probation department filed petitions to revoke Novak’s suspended sentences

      under the second and first causes, respectively. On January 15, 2016, the trial

      court held a hearing on both petitions and issued a bond order, releasing Novak

      on his own recognizance and ordering him to report to probation and a

      program aimed at helping those with substance abuse problems. On the same

      day, Novak was referred to the Swanson Center and he completed his intake

      there. His probation officer testified that, besides his intake, she had not




      Court of Appeals of Indiana | Memorandum Decision 46A05-1707-CR-1581 | January 24, 2018   Page 3 of 9
      received any confirmation that he had attended classes or otherwise completed

      the program.1 Tr. Vol. III p. 7, 11-13.


[6]   On March 21, 2016, Novak submitted to another drug test, which was positive

      for amphetamines; consequently, on April 5, 2016, the probation department

      filed a second petition to revoke under the second cause and, on April 15, 2016,

      the trial court issued a warrant for his arrest.


[7]   After learning about the warrant and without contacting anyone, Novak

      absconded to Texas. In April 2017, Novak was arrested in Texas and

      extradited to Indiana. On May 26, 2017, the probation department filed a third

      petition to revoke under both causes, alleging that Novak had left the state

      without a trial court order.


[8]   On June 8, 2017, the trial court held a hearing on the petitions. At the hearing,

      Novak testified that he had a substance abuse problem and admitted that he had

      used heroin and amphetamines and left the state without an order from the trial

      court. Appellant’s Br. p. 8. After hearing testimony from Novak and his

      probation officer, the trial court found that he had violated the terms of his

      probation for “not cooperating fully with Swanson Center, by missing

      probation appointment meetings, by absconding to the State of Texas . . . , and

      by testing positive for drugs while on probation.” Appellant’s App. Vol. II p.




      1
       She also testified that Novak failed to attend two scheduled probation appointments on December 4 and 15,
      2015. Tr. Vol. III p. 10.

      Court of Appeals of Indiana | Memorandum Decision 46A05-1707-CR-1581 | January 24, 2018        Page 4 of 9
       233. The trial court also noted that Novak failed to take advantage of his

       sentence modification and that the court believed that a “structured

       environment” was the “best defense against further relapses.” Tr. Vol. III p. 27.

       Accordingly, the trial court revoked Novak’s probation in both causes and

       ordered him to serve the remainder of the suspended portions of his sentences—

       a total of three years—with the DOC. Novak now appeals.


                                    Discussion and Decision
                                             I. Due Process
[9]    First, Novak contends that the trial court violated his due process rights. It is

       well established that “probationers are not entitled to the full array of

       constitutional rights afforded defendants at trial.” Lightcap v. State, 863 N.E.2d
907, 910 (Ind. Ct. App. 2007). However, among other things, a probationer is

       entitled to written notice of the alleged violation. Wann v. State, 997 N.E.2d
1103, 1105 (Ind. Ct. App. 2013).


[10]   Novak contends that two of the bases upon which the trial court relied—the

       failure to cooperate with Swanson Center and missing probation appointment

       meetings—were not listed in the petitions to revoke; he argues that,

       consequently, he never received written notice of these violations and that it

       was improper for the trial court to base its decision on them.


[11]   A court may revoke a defendant’s probation if “the person has violated a

       condition of probation during the probationary period” and the petition to

       revoke was timely filed. Ind. Code § 35-38-2-3(a). We have found the lack of
       Court of Appeals of Indiana | Memorandum Decision 46A05-1707-CR-1581 | January 24, 2018   Page 5 of 9
       notice on one probation violation harmless when the probationer is found to

       have violated another condition of probation where adequate notice was

       provided. E.g., Bussberg v. State, 827 N.E.2d 37, 44 (Ind. Ct. App. 2005).


[12]   In this case, it is undisputed that the terms of Novak’s probation did not permit

       him to use drugs or leave the state without an order from the trial court. It is

       also undisputed that the petitions to revoke expressly identified these

       conditions. Appellant’s App. Vol. II p. 46, 187, 217. Further, Novak admitted

       to taking heroin and amphetamines and leaving the state without an order from

       the trial court. Appellant’s Br. p. 8. Thus, even if Novak did not receive notice

       of the other violations, because he admitted to violations for which he received

       written notice, any error was harmless. See Bussberg, 827 N.E.2d at 44.


[13]   Novak argues that the failure to provide written notice on these two grounds

       was not harmless because the trial court was particularly “disturbed” by the

       allegations and, consequently, put undue emphasis on these violations.

       Appellant’s Br. p. 12. He notes that the two bases at issue were the first on the

       order and that the trial court specifically questioned the probation officer about

       these offenses. He speculates that the trial court may not have sentenced him to

       the entirety of his suspended sentences had evidence of these violations not

       been admitted. He also insists that the lack of notice compromised his ability to

       put up a defense, because he was not prepared to prove exactly how many

       classes he had attended at Swanson Center.




       Court of Appeals of Indiana | Memorandum Decision 46A05-1707-CR-1581 | January 24, 2018   Page 6 of 9
[14]   We find little merit in Novak’s arguments. Novak cites to no portion of the

       record nor do we find any that suggests that the trial court was particularly

       fixated on Novak’s alleged non-compliance with Swanson Center or missed

       probation appointments. In any event, there is no prejudice to Novak with

       respect to the Swanson Center because he admitted that he stopped attending

       the classes altogether after he absconded to Texas.


[15]   In sum, because Novak admitted to violations for which he received adequate

       written notice, the trial court’s order did not violate his due process rights.


                                II. Placement with the DOC
[16]   Next, Novak contends that the trial court erred by executing the balance of his

       suspended sentences. Probation is a matter of grace left to the trial court’s

       discretion rather than a right to which a defendant is entitled, and we will not

       reverse the trial court’s decision unless the decision is clearly against the logic

       and effect of the facts and circumstances. Prewitt v. State, 878 N.E.2d 184, 188

       (Ind. 2007). A trial court may revoke a defendant’s probation for violation of a

       single condition of his probation, e.g., Pierce v. State, 44 N.E.3d 752, 755 (Ind.

       Ct. App. 2015), and, once a violation is found, the trial court may execute all or

       part of a suspended sentence, I.C. § 35-38-2-3(h)(3).


[17]   Here, Novak admitted to violating his probation three times, but nonetheless

       argues that the trial court erred and was excessively harsh when it executed the

       suspended portions of his sentences. He emphasizes that this was the most

       severe choice available, that it was the first time his probation had been

       Court of Appeals of Indiana | Memorandum Decision 46A05-1707-CR-1581 | January 24, 2018   Page 7 of 9
       revoked, and that the trial court heavily relied on the bases for which he claims

       he received deficient notice. He also claims that the decision is unduly severe

       because his positive test for amphetamines was the result of a mistake and

       because he went to Texas to see previously unmet family. We find his

       arguments unpersuasive.


[18]   Initially, we note that the trial court repeatedly provided Novak with leniency.

       First, the trial court placed him on work release early by modifying his

       sentence. Despite this opportunity, just months after this placement, he

       violated its terms by failing to report to work or the work release center on three

       occasions. Still, the trial court only sentenced Novak to six months in jail and

       allowed him to return to work release afterwards. Novak squandered this

       chance as well by testing positive for heroin; yet, in its bond order, the trial

       court released Novak on his own recognizance and referred him to a program

       aimed at helping those with substance abuse problems to get the help he

       needed. However, Novak then fled to Texas after his positive test for

       amphetamines.


[19]   Further, Novak admitted that he was drug-free while in the DOC but that,

       within two months of his placement with community corrections, he had tested

       positive for heroin, supporting the trial court’s conclusion that Novak’s sobriety

       will be best served in the DOC. And Novak admitted that he made a calculated

       decision to abscond to Texas because he was scared and embarrassed of the

       situation and he has offered no reason why his family reunion prevented him

       from contacting probation or the court for the better part of a year.

       Court of Appeals of Indiana | Memorandum Decision 46A05-1707-CR-1581 | January 24, 2018   Page 8 of 9
[20]   In sum, because Novak admitted to taking drugs and leaving the state while on

       probation, the trial court did not err by revoking his probation. Furthermore,

       considering the trial court’s repeated attempts to provide leniency, Novak’s

       continued failure to take advantage of these opportunities, and his most recent

       decision to abscond to Texas for the better part of a year, we cannot say that the

       trial court’s decision to execute the suspended portions of his sentences with the

       DOC was clearly against the logic and effect of the facts and circumstances.


[21]   The judgment of the trial court is affirmed.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 46A05-1707-CR-1581 | January 24, 2018   Page 9 of 9